Citation Nr: 1135556	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-34 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left foot/ankle disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a disability evaluation in excess of 10 percent for cystic acne of the chest, back, and neck (referred to hereinafter as "skin disorder") for the period through September 30, 2009.

4.  Entitlement to a disability evaluation in excess of 10 percent for a skin disorder for the period beginning October 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1969.  He served in the Michigan Army National Guard, with various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA), from December 1983 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2008, the RO last adjudicated this matter via a supplemental statement of the case (SSOC).  Additional pertinent evidence was submitted by the Veteran thereafter in September 2009.  He waived his right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider it in contemporaneous statements (one incorrectly dated September 2002).  Accordingly, the Board has jurisdiction to consider this evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).




A Travel Board hearing was convened regarding this matter before the undersigned Veterans Law Judge in September 2009.  The transcript of the hearing has been associated with the claims file.

Following this hearing, more additional pertinent evidence was submitted by the Veteran's representative in November 2010.  The representative also twice impliedly waived the Veteran's right to have the AOJ/RO consider this evidence initially.  First the representative thanked the Board for its "consideration" in a contemporaneous statement.  Second, the representative mentioned "additional evidence" and requested that the benefits sought be granted in a May 2011 "Appellant's Brief."  The Board thus has jurisdiction to consider this evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for a left foot/ankle disability and entitlement to a disability evaluation in excess of 10 percent for a skin disorder for the period beginning October 1, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the evidence is in equipoise regarding whether the Veteran's current low back disability is related to his service.

2.  Through September 30, 2009, the evidence of record does not show that the Veteran's skin disorder affected 20 to 40 percent of his entire body or exposed areas, required systemic therapy lasting at least 6 weeks but not constantly during a 12-month period, or was manifested by deep acne affecting 40 percent or more of his face and neck.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for establishing service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a disability evaluation in excess of 10 percent for a skin disorder for the period through September 30, 2009, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7828, 7829 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The benefit sought with respect to the second issue on appeal, entitlement to service connection for a low back disability, is granted herein.  Accordingly, assuming, without deciding, that any duty to notify or duty to assist error was committed concerning this issue, such error was harmless and will not be discussed.  The benefit sought with respect to the third issue on appeal, entitlement to a disability evaluation in excess of 10 percent for a skin disorder, is not granted at all, let alone in full, herein.  Discussion concerning the duty to notify and the duty to assist as it pertains to this issue therefore is needed.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was informed via letter dated in July 2005 of the evidence required to establish entitlement to a higher evaluation, the evidence not of record necessary to substantiate his higher evaluation claim, and his and VA's respective duties for obtaining evidence.  This letter did not inform him of how VA determines disability ratings and effective dates for service-connected disabilities, as it was sent prior to the holdings in Dingess and Vazquez-Flores requiring such notification.  

In the RO/AOJ's March 2006 rating decision, a disability evaluation higher than 10 percent for the Veteran's skin disorder was denied.  He was informed via letter dated later that same month of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  

Readjudication of the Veteran's disability evaluation for his skin disorder occurred in a September 2007 statement of the case (SOC) and a November 2007 SSOC.

The Veteran was informed via letter dated in February 2008 of the evidence required to establish entitlement to a higher evaluation, the evidence not of record necessary to substantiate his higher evaluation claim, his and VA's respective duties for obtaining evidence, and how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  The aforementioned December 2008 SSOC readjudicated his entitlement to a disability evaluation in excess of 10 percent for his skin disorder.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above letters show that VA's duty to notify has been more than satisfied.  The July 2005 letter predated the initial adjudication by the RO/AOJ in March 2006.  All notice elements with the exception of the later-required Dingess/Vazquez-Flores disability rating and effective date elements were fully addressed by this letter.  These elements, once required, were fully addressed in the March 2006 letter.  Proper VA process in the form of the September 2007 SOC and November 2007 and December 2008 SSOCs followed.  As such, the February 2008 letter went beyond what was required by addressing each notice element again.  

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  Duplicates were submitted by him.  These records were duly considered when service connection for a skin disorder was granted.  VA treatment records additionally have been obtained by VA as well as submitted by the Veteran.  He further submitted private treatment records, a Social Security Administration (SSA) decision, and employment records.

Skin disease examinations were conducted by VA in August 2005 and March 2008.  The examiner who conducted the latter examination reviewed the claims file, while the examiner who conducted the former examination did not.  This is of no consequence, however, as the Veteran gave an accurate and thorough history regarding his relevant symptomatology at this earlier examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also did so at the latter examination.  After receiving this information, each examiner conducted a thorough physical assessment.  Each examiner finally fully documented all of the above actions in detail in an examination report.  Accordingly, the Board finds that the examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Acknowledgement is given to the Veteran's contention in his April 2007 statement that his August 2005 VA skin diseases examination was "less than adequate."  He did not provide any greater specificity in this regard.  As such, the Board's finding in the preceding paragraph that the examination was adequate stands.  Acknowledgement similarly is given to the contention of the Veteran's representative in a February 2008 statement that the August 2005 VA skin diseases examination was inadequate because it was 2 years old.  However, remanding for a new examination is not required solely because the previous examination is a few years old.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  It further is noted that even if the August 2005 VA skin diseases examination were inadequate for some reason, the remedy of securing an adequate examination already has been accomplished through the March 2008 VA skin diseases examination.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise point toward, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that no further action is required to fulfill VA's duty to assist.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for a low back disability.  He contends that this disability is a result of numerous hard parachute jump landings during his active duty and National Guard service.

At the outset, the Board notes that a "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

The effect of the distinction between active duty versus ACTDUTRA and INACTDUTRA is that an individual who has served on active duty is a Veteran while an individual who has served only on ACTDUTRA and/or INACTDUTRA must establish a service-connected disability in order to achieve Veteran status.  See Paulson v. Brown, 7 Vet. App. 466 (1995).  This case involves a Veteran because, although over 17 years of ACTDUTRA and INACTDUTRA service in the Michigan Army National Guard were completed, 3 years of previous active duty service in the United States Army also were completed.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease, such as arthritis, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

As an alternative to establishing the second and third prongs in Hickson, direct service connection also may be established if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Veteran's DD-214 for his active duty shows that he completed basic airborne school and received, among others decorations, the parachute badge.

Service treatment records dated during the Veteran's active duty do not reveal that he complained of, sought treatment for, or was diagnosed with any back problem.  He denied recurrent back pain in August 1968.  His spine was clinically evaluated and found to be normal at that time.

Service treatment records dated during the Veteran's National Guard service reflect that he sustained an injury unrelated to his back as the result of a parachute landing in November 1984.  These records also reflect that he complained of recurrent back pain, although his spine was found to be normal upon clinical evaluation, in January 1994.  Additionally, they reflect that he sustained an injury unrelated to his back after he "struck the ground rather hard" while attempting a parachute landing in the line of duty on ACTDUTRA in June 1998.  The records finally reflect that the Veteran again complained of recurrent back pain in January 2001 but that his spine was found to be normal upon clinical evaluation at that time.  

Private treatment records dated during the Veteran's National Guard service reflect that he reported lower back pain after having "a really bad" parachute landing which "sprained him backwards" and caused his back to be somewhat sore 2 weeks prior in July 1997.  He further reported that the pain became excruciating following yard work a few days prior.  Low back pain, possibly secondary to soft tissue injury, was diagnosed upon physical assessment.

Private treatment records dated subsequent to the Veteran's service document the following.  Arthralgia involving his lower back was referenced in December 2001.  The Veteran complained of a chronic history of low back pain in April 2002.  Upon physical assessment, low back pain and mostly musculoskeletal low back pain were diagnosed.  He again complained of low back pain in June 2004.  He attributed such pain to his parachuting days, particularly to a jump several years previous in which he injured his back.  Minimal degenerative changes as well as chronic back pain with questionable degenerative disk disease at L5-S1 were diagnosed.  Magnetic resonance imaging (MRI) was conducted in July 2004 due to the Veteran's history of recurrent back pain and X-rays which revealed spondylolisthesis at L5-S1.  A suggestion of a bilateral L5 pars defect with associated grade I anterolisthesis of L5 on S1and a diffuse disk bulge and anterolisthesis at L5-S1 with resultant bilateral L5 nerve root compression was found.  A diagnosis of low back pain with sciatica syndrome was made.  The Veteran reported in October 2004 that he had been a paratrooper in the Army for 20 years and worked for the post office on the loading dock for another 20 years.  It was determined at that time that he had some herniation at L4-L5 in addition to the above diagnostic findings.  He was diagnosed with lumbar stenosis and L5-S1 spondylolysis.  In November 2004 and again in May 2005, he underwent L5-S1 epidural steroid injection for spinal stenosis.  

In January 2006, the Veteran was afforded a VA musculoskeletal examination.  The examiner reviewed the claims file.  Service treatment records were noted to show that he was a paratrooper for several years but sustained no specific back injury due to parachute jumping.  Yet it was noted that he "developed back pain through frequent jumping."  In this regard, the Veteran reported current mild low back pain.  Upon physical assessment and X-rays, which showed grade I spondylolisthesis at L5-S1, the examiner rendered a diagnosis of chronic low back strain with grade I spondylolisthesis at L5-S1.  The examiner finally opined that this disability is not likely due to the Veteran's jumps during service because it is developmental in nature "and not limited to any nonspecific onset of back pain during service."  

VA treatment records contain diagnoses of lumbago and low back pain beginning in October 2006.  Diagnostic testing conducted in August 2007 revealed multilevel anterior degenerative osteophytes and grade I spondylolisthesis of L5-S1.  Chronic low back pain was diagnosed in September 2007 after the Veteran's complaint of the same.  

Dr. R.H. stated in a September 2009 letter that he had been treating the Veteran since April 2009.  He noted the Veteran's history of "chronic low back pain (herniated disc)" and X-rays which showed multilevel degenerative changes of the lumbar spine and spondylolisthesis.  Dr. R.H. finally opined that these degenerative changes are more likely than not secondary to the Veteran's "military career as a paratrooper with repeated jumping."

An August 2008 letter to the Veteran from the Office of Personnel Management documents that his application for disability retirement was approved.

In a September 2008 decision, the SSA determined that the Veteran had been disabled since December 2007 based in part on his low back.

The Veteran testified at his September 2009 Travel Board hearing that his back pain developed approximately 5 years before his retirement from the National Guard.  He indicated that such pain got worse with parachute jumping and was particularly bad when he had to stand at parade rest for hours during inspections.  With respect to current symptomatology, he reported pain.  The Veteran noted that he had retired from his position with the post office due to his back.

Based on the above evidence, the Board finds that entitlement to service connection for a low back disability is warranted.  Each of the Hickson requirements has been met.

Numerous diagnoses involving the Veteran's low back are of record.  A few diagnoses are dated well before he filed his claim in May 2005 and therefore are not current.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the Veteran has a disability when a claim for compensation for that disability is filed or at any time during the pendency of such a claim).  However, most of the diagnoses are current because they postdate, or at least are dated near the time, he filed his claim.  

These current diagnoses include low back pain, chronic back pain, and chronic low back pain.  Also included is lumbago, defined as pain in the lumbar region.  See Dorland's Illustrated Medical Dictionary 1092 (31st ed. 2007).  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Yet the underlying conditions of multilevel anterior degenerative osteophytes and grade I spondylolisthesis at L5-S1, suggestion of a bilateral L5 pars defect with associated grade I anterolisthesis of L5 on S1, diffuse disk bulge and anterolisthesis at L5-S1 with resultant bilateral L5 nerve root compression, and herniation at L4-L5 have been shown.  Current diagnoses indeed include, in addition to those above, minimal degenerative changes, lumbar stenosis, spinal stenosis, L5-S1 spondylolysis, and chronic low back strain with grade I spondylolisthesis.  Accordingly, there is ample evidence that the Veteran has a current low back disability in satisfaction of the first Hickson requirement.

With respect to the second Hickson requirement, it is undisputed that the Veteran performed parachute jumps during service.  His DD-214 confirms that he received a parachute badge.  Service treatment records dated during his National Guard service discuss two bad landings from such jumps, one in November 1984 and one in June 1998 while in the line of duty on ACTDUTRA.  

Neither service treatment records dated during the Veteran's active duty nor service treatment records dated during his National Guard service document that he sustained an injury specific to his back as a result of a bad parachute jump landing.  However, he is competent to report that he experienced back symptoms including pain following such landings during his National Guard service because he personally experienced them.  See Barr, 21 Vet. App. at 303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also is deemed credible in this regard for several reasons.  First, that the Veteran would, at least on occasion, have a bad parachute jump landing and injure his low back in consequence thereof is consistent with his paratrooper type of service.  See 38 U.S.C.A. § 1154(a).  Second, this scenario is entirely plausible.  Third, and perhaps most importantly, the contemporaneous evidence supports the Veteran's report that such a scenario occurred.  Service treatment records dated during his National Guard service reveal two instances, in January 1994 and January 2001, in which he complained of recurrent back pain.  Private treatment records dated during this time reflect with more particularity his complaint of lower back pain due to a "really bad" parachute jump landing which "sprained him backwards" 2 weeks prior in July 1997.  

In sum, the Veteran has documented active duty and National Guard service parachute jumps, a few documented bad jump landings during National Guard service to include ACTDUTRA, and his report of a low back injury during one such landing during National Guard service is both competent and credible.  These facts, taken together, are sufficient to satisfy the second Hickson requirement.

Regarding the third Hickson requirement, conflicting medical opinions are of record.  The examiner who conducted the January 2006 VA musculoskeletal examination opined that there is no nexus between the Veteran's current low back disability and his in-service parachute jump landings whereas Dr. R.H. opined in a September 2009 letter that such a nexus exists.  

The VA examiner's opinion was informed by a review of the claims file.  There is no indication that Dr. R.H. similarly reviewed the claims file.  However, this mere fact does not render Dr. R.H.'s opinion inadequate.  It indeed is apparent that the Veteran accurately recounted his medical history regarding his back to Dr. R.H.  See Nieves- Rodriguez, 22 Vet. App. at 295); D'Aries, 22 Vet. App. at 97.  Specifically, Dr. R.H. noted the Veteran's history of parachute jumping during service as well as his history of back problems.  

A rationale for each opinion was provided.  The VA examiner pointed out that service treatment records were negative for a low back injury specific to a parachute jump landing in determining that the Veteran's current disability was developmental in nature.  Dr. R.H. pointed out the Veteran's repeated parachute jumping in conjunction with the nature of his chronic back problems.  

It follows from the above that the opinions of the VA examiner and Dr. R.H. are of relatively equal weight.  As such, the evidence is in relative equipoise regarding whether there exists a nexus between the Veteran's current low back disability and his service.  The benefit of the doubt therefore shall be afforded to him by finding that the third Hickson requirement is satisfied.

Having found that all of the Hickson requirements have been met, the Veteran is entitled to service connection for his low back disability.  This determination renders it unnecessary to consider whether he also is entitled to this benefit under any alternate theories of entitlement (continuity of symptomatology, 38 C.F.R. § 3.303(d), presumptive for the chronic disease of arthritis).

III.  Higher Evaluation

The Veteran seeks a disability evaluation higher than 10 percent for his skin disorder for the period through September 2009.  He contends that his symptoms are more severe than contemplated by this rating.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

As above with service connection, the benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Veteran's skin disorder currently is rated under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating under another Diagnostic Code.  38 C.F.R. § 4.27.  The four digits before the hyphen, 7899 in this case, is the Diagnostic Code for the disability.  Id.  99 indicates that the Veteran's disability is not listed in the Schedule for Rating Disabilities, while 78 indicates that it is related most closely to the listed skin disabilities.  See 38 C.F.R. §§ 4.20, 4.27.  The four digits after the hyphen, 7806 in this case, is the Diagnostic Code for the disability specifically found to be most analogous.  Id.  

Diagnostic Code 7806 addresses dermatitis or eczema.  It establishes a 10 percent rating where at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is reserved where 20 to 40 percent of the entire body or exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent rating is warranted only where more than 40 percent of the entire body or exposed areas are affected or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12 month period.

Diagnostic Code 7806 also provides that, depending on the predominant disability, the disorder at issue could be rated as disfigurement of the head, face, or neck pursuant to Diagnostic Code 7800 or as scars pursuant to Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  In order, these Diagnostic Codes address:  scars other than on the head, face, or neck that are deep (defined as a scar associated with underlying soft tissue damage) or cause limited motion; scars other than on the head, face, or neck that are superficial (defined as a scar not associated with underlying soft tissue damage) and do not cause limited motion; scars that are superficial and unstable; scars that are superficial and painful on examination; and other scars, which are rated on limitation of function of the affected part.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the Diagnostic Code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Accordingly, potentially relevant Diagnostic Codes other than 7806 will be considered.  Three have been identified by the Board in this case.

Diagnostic Code 7828 concerns acne while Diagnostic Code 7829 concerns chloracne.  A 10 percent rating under each requires deep acne (deep inflamed nodules and pus-filled cysts) either affecting less than 40 percent of the face and neck or other than on the face and neck.  The maximum 30 percent disability evaluation under each requires deep acne affecting 40 percent or more of the face and neck.  Like Diagnostic Code 7806, Diagnostic Codes 7828 and 7829 also provide that, depending on the predominant disability, the disorder at issue could be rated as disfigurement of the head, face, or neck pursuant to Diagnostic Code 7800 or as scars pursuant to Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  

Diagnostic Code 7818 relates to malignant skin neoplasms other than malignant melanoma.  It provides for ratings as disfigurement of the head, face, or neck pursuant to Diagnostic Code 7800; as scars pursuant to Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or as impairment of function.

Revisions to the Rating Schedule for skin disabilities, specifically to those provisions relating to scars, became effective on October 23, 2008, during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,708 (2008).  However, these revisions are applicable only to claims received by VA on or after this date.  They therefore will not be discussed.

In his May 2005 claim, the Veteran indicated that he breaks out frequently on his face, chest, and back.  He additionally indicated that he has had various infected cysts removed.

The Veteran reported multiple cyst excisions, which has been his only treatment, and development within the prior year of red follicular papules, which reveal pus when squeezed, at his August 2005 VA skin diseases examination.  He stated that he was embarrassed to show his chest and back due to his numerous cysts and scars.  Physical assessment revealed follicular cysts, acne scars, acne papules and pustules, nodules, and comedones on his upper abdomen, chest, back, neck, and face.  15.5 percent of his total body surface area and 5 percent of his exposed skin were affected.  Included in this latter percent were 4 follicular popular pustules on his neck, one squeezed crusted nodule on his left cheek near his nose, and an area of pitted scarring on the right cheek.  Photographs of these were taken.  The examiner opined that the Veteran's chest lesions might represent steatocystoma multiplex, but the lesions on his face, neck, and to some degree his back tend to belie such a diagnosis.  As such, the examiner noted that acne vulgaris, acne scarring, and follicular cysts appear to be equally reasonable diagnoses.

VA treatment records dated from October 2006 through February 2008 contain the Veteran's report of a few irritated lesions on his neck and chest.  Extensive acneiform lesions (black heads), numerous open comedones, acne scars and scarring, small epi cysts, and an irritated skin colored pedunculated lesion were found on the Veteran's face, cheeks, neck, and scalp.  With respect to the rest of his body, to include his chest, abdomen, back, and extremities, there were findings of acneiform lesions, scarring, small epi cysts, skin colored cysts, numerous open comedones, numerous white/light tan or skin colored stuck-on waxy papules/plaques, and a few verruous papules.  Diagnoses of contact dermatitis, other eczema, chloracne, seborrheic keratosis, irritated skin tag, and verruca vulgaris were provided.  Liquid nitrogen was used as treatment, and the Veteran additionally reported using a benzoyl peroxide wash.  In addition, an erythematous plaque with rolled borders and flecks of pigment on his left mid-upper back was found.  This was diagnosed as superficial pigmented basal cell carcinoma (BCC) upon shave biopsy and excised.  

At his March 2008 VA skin diseases examination, the Veteran complained of acne on his chest, back, face, and behind his ears for which he used a benzoyl peroxide wash.  He additionally noted that BCC was excised from his back.  Physical assessment revealed 21 comedones and blackheads scattered on the left side of his face and neck.  These were found to cover 1 percent of his total body surface area and 10 percent of his exposed body surface area.  Too numerous to count blackheads and icepick pitted scars were scattered on the Veteran's back and too numerous to count comedones were scattered on his chest.  The total body surface area involving the back and chest was 18 percent and the exposed body surface area involved was 0 percent.  A well-healed scar from the BCC excision additionally was noted on the back.  Diagnoses of chronic acne and chloracne partially controlled with treatment as well as residual scar from excision of BCC on the back were made.  The examiner determined that there was no functional impairment on activities of daily living or occupation.

The Veteran indicated in a March 2008 statement that his skin problems affect his back, chest, neck, face, head, groin, penis, and arms.

VA treatment records dated from June 2008 to September 2009, as well as findings made at his August 2008 VA diabetes mellitus examination, reflect that the Veteran had numerous cysts, numerous comedones and open comedones, rough mildly to moderately erythematous scaly and sometimes greasy patches, a rough moderately erythematous mildly hyperkeratotic plaque, and generalized dryness on his face, cheeks, temples, forehead, neck, and scalp.  Numerous acneiform scars, cysts and skin colored cysts, numerous comedones and open comedones, numerous light tan or skin colored waxy stuck on papules/plaques including some which were irritated, a verrucous plaque, a small erythematous excoriated patch, and generalized dryness on his chest, trunk, back, arms and his overall body.  In addition to previous diagnoses, new diagnoses of actinic keratoses, xerosis, seborrheic dermatitis, irritant dermatitis, and irritated seborrheic keratoses were rendered.  Treatments included more liquid nitrogen, continuing the benzoyl peroxide wash, Vaseline, and various creams such as derma cerin, desonide, amlactin, and ketoconazole.

At his later September 2009 Travel Board hearing, the Veteran testified that he breaks out off and on, which causes pimple pain and can be messy when his blackheads break up with pus.  He then testified that as a result he feels "funny" such that he does not take off his shirt anywhere.  The Veteran noted using a cream in the shower as well as other creams for treatment.  

At the outset, the Board notes that service connection for skin cancer of the left mid-back was denied in a rating decision dated in August 2008.  The Veteran's skin disorder at issue here accordingly does not include the BCC he had on his left mid-back.  Further discussion of the evidence in this regard therefore is unnecessary.  As such, consideration of Diagnostic Code 7818 also is unnecessary.

The Board finds, given the above evidence, that a disability evaluation in excess of 10 percent for a skin disorder is not warranted for the period through September 2009.  Numerous diagnoses related to the Veteran's skin are of record.  Yet whether his skin disorder is characterized as being more similar to dermatitis or eczema on the one hand or acne and chloracne on the other hand, the criteria for the next highest rating of 30 percent are not met.

With respect to Diagnostic Code 7806, the evidence does not show that 20 to 40 percent of the Veteran's entire body or exposed areas was/were affected at any point during the period in question.  Only 15.5 percent of his total body surface area and 5 percent of his exposed body surface area was found to be affected at the August 2005 VA skin diseases examination.  Only 19 percent of his total body surface area (1 percent plus 18 percent) and 10 percent of his exposed body surface area (10 percent plus 0 percent) was found to be affected at the March 2008 VA skin diseases examination.  The evidence also does not show that systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of 6 weeks or more, but not constantly, during any 12-month period in the timeframe at issue.  Neither corticosteroids nor any other immunosuppressive drugs indicative of systemic therapy indeed were mentioned in regard to treatment.  Rather, topical washes and creams were used along with topical application of liquid nitrogen.

With respect to Diagnostic Codes 7828 and 7829, the assignment of the next higher rating of 30 percent is not warranted as there is no indication that the Veteran had deep acne affecting 40 percent or more of his face and neck at any time through September 2009.  It is reiterated in this regard that only 5 percent of his exposed body surface area was affected at the August 2005 VA skin diseases examination while 10 percent was affected at the March 2008 VA skin diseases examination.

Diagnostic Codes 7802, 7803, and 7804 related to superficial scars further are inapplicable.  Each provides for a maximum disability rating of only 10 percent and therefore cannot form the basis for a higher evaluation in the Veteran's case.  Diagnostic Codes 7801 and 7805 addressing deep scars and those that cause limited motion or function of the affected part also are inapplicable.  Although scarring and acne scars were noted, at no time were they determined to be associated with underlying soft tissue damage, limited motion, or limitation of function.  That the Veteran feels "funny" as a result of his skin disorder such that he does not take his shirt off anywhere does not cause any limitation on his ability to move or otherwise act/perform.  The examiner who conducted the March 2008 VA skin diseases examination indeed concluded that the Veteran's skin disorder, which includes his acne scars and scarring, had no functional impairment on his activities of daily living or occupation.  Finally, Diagnostic Code 7800 concerning disfigurement of the head, face, or neck is inapplicable.  It is undisputed that the Veteran's skin disorder affects his head, face, and neck.  However, disfigurement of any of these parts never was referenced.  Tissue loss, gross distortion or asymmetry, lengthy or wide scars, scars adhering to underlying tissue, and abnormal skin texture or color comprising the criteria for the next highest disability rating after 10 percent of 30 percent indeed were not noted.

For each of the aforementioned reasons, the preponderance of the evidence is against the Veteran's entitlement to a disability evaluation in excess of 10 percent for his skin disorder for the period through September 2009.  The benefit of the doubt rule therefore is inapplicable and staged ratings during this period are inappropriate.

B.  Extraschedular Consideration

The above determinations continuing the Veteran's 10 percent disability evaluation for his skin disorder for the period through September 2009 is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability during the period at issue on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's skin disorder disability picture for the period through September 2009 could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which together show his level of disability, were evaluated using these criteria and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned rating adequately describes the nature, extent, and severity of the Veteran's disability during the period in question.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran did not manifest an exceptional skin disorder disability picture for the period through September 2009.  Discussion of whether he exhibited related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a low back disability is granted.

A disability evaluation in excess of 10 percent a skin disorder for the period through September 30, 2009 is denied.


REMAND

Unfortunately, the issues of entitlement to service connection for a left foot/ankle disability and entitlement to a disability evaluation in excess of 10 percent for a skin disorder for the period beginning October1, 2009 must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

I.  Service Connection for a Left Foot/Ankle Disability

Once VA undertakes the effort to provide a medical examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist the Veteran in substantiating his claim requires that it be adequate.  Barr, 21 Vet. App. at 303.  An examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  As such, it must describe the disability at issue in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  It also must include the basis/rationale for any medical opinion reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

As with his low back disability, the Veteran contends that his left foot/ankle disability is a result of numerous hard parachute jump landings during his active duty and National Guard service.  

Service treatment records dated during the Veteran's active duty do not reveal that he complained of, sought treatment for, or was diagnosed with any left foot/ankle problem.  He denied foot trouble in August 1968.  His feet and lower extremities were clinically evaluated and found to be normal at that time.

Service treatment records dated during the Veteran's National Guard service reflect the following.  He complained of an aching pain in his left Achilles tendon after a parachute landing in November 1984.  Left Achilles tendon strain was diagnosed.  In January 1989, he reported having fractured his left ankle in the past.  It was noted that he had made a full recovery.  In June 1992, the Veteran complained of blisters on the balls of both of his feet.  He indicated that they formed during an 8 mile road march.  The diagnosis was blisters.  A past broken foot was referenced by the Veteran in April 1996.  In June 1998, he "struck the ground rather hard" "first with his heels" while attempting a parachute landing in the line of duty on ACTDUTRA in June 1998.  It was noted that he previously fractured his left foot about 1 year prior.  Left ankle sprain was diagnosed.  In April 2000, the Veteran reported a permanent injury to his left foot.  He reported broken bones and infrequent foot trouble secondary to an old injury in January 2001.  It was noted that he fractured his left foot on a jump in 1998.  His feet and lower extremities were clinically evaluated and found to be normal at that time.

Private treatment records dated during the Veteran's National Guard service reflect that he reported pain and swelling of his left foot after slipping off a ramp while working for the post office in March 1996.  Acute left ankle sprain and foot injury were diagnosed.  X-rays showed a fracture of the proximal end of the fifth metatarsal.  In June 1998, the Veteran complained of injuring his left foot upon executing a parachute landing during National Guard duty.  No evidence of recent trauma to the left foot/ankle was found, and therefore no diagnosis was made.  In February 1999, he complained of left foot pain.  X-rays showed an essentially negative left foot.  Minimal hypertrophic spur formation along the posterior and inferior margins of the calcaneous as well as interval healing of the fracture of the base of the 5th metatarsal was found, however.  Osteoarthritis, 5th metatarsal base cuneiform joint thus was diagnosed.  A letter from Dr. G.K. dated in July 1999 mentioned that the Veteran had a known injury to his left foot several years prior.  Also mentioned was the February 1999 X-ray results, which were interpreted as showing a healing fracture at the base of the 5th metatarsal as well as arthritis along the posterior and inferior margins of the calcaneous.  Suspicion of arthritis involving the 5th metatarsal cuneiform joint finally was mentioned.

Private treatment records dated subsequent to the Veteran's service document his report of left foot pain in June 2004.  Intermittent left foot pain and degenerative change at the first metatarsophalangeal (MTP) joint were diagnosed following assessment.  

In his May 2005 claim, the Veteran indicated that on one parachute jump in June 2000 with the National Guard, he came down wrong on his left foot and sustained a left ankle injury.  Specifically, he noted that he previously had broken that ankle and the jump caused "additional problems to the foot."  

At the January 2006 VA musculoskeletal examination, the examiner's review of the claims file included reference to the left ankle injury sustained by the Veteran during service as the result of a bad parachute jump.  He reported current pain and occasional instability of that ankle.  Physical assessment revealed no tenderness, no swelling, and no other deformity of the left ankle.  Range of motion were recorded and not noted to be abnormal.  Power against resistance was good.  X-rays showed a normal left ankle.  The Veteran therefore was determined to have a normal left ankle without any residual of trauma.  Accordingly, no disability was diagnosed.

VA treatment records contain a diagnosis of foot pain beginning in October 2006.  In March 2007, X-rays showed moderately severe degenerative changes (moderate joint space narrowing with increased bony growth and spurring, multiple bony fragments peri-articular, and a dorsal flag at the 1st metatarsal head) and a mild hallux valgus deformity involving the first MTP joint as well as a tiny plantar calcaneal spur.  Diagnoses of left foot pain; hallux rigidus, left foot; hallux limitus, left foot; mild tarsal tunnel syndrome, left foot; and left great toe joint arthralgia were made.  First MTP arthroplasty and replacement of BioPro metallic implant into the hallux proximal phalanx of the left foot was performed.

A VA treatment record dated in April 2007 reflects that the Veteran reported continued pain and swelling in his left foot.  In July 2007, he reported left in-step pain.  X-rays showed degenerative changes of the foot.  Calcaneal spurring was noted over the plantar aspect.  Left foot in-step pain fracture versus soft tissue inflammation was diagnosed.  In August 2007, MRI showed a moderate degree of bone marrow edema involving the distal half of the first metatarsal shaft as well as a moderate amount of soft tissue swelling at the dorsal aspect of the first MTP joint.  A diagnosis of left foot instep pain most likely due to soft tissue inflammation improving was made.

Dr. R.H. noted in a September 2009 letter that the Veteran had undergone a left great toe fixation secondary to trauma.

In a September 2008 decision, the SSA determined that the Veteran had been disabled since December 2007 partially as a result of his left foot.

The Veteran testified at his September 2009 Travel Board hearing that he did not have left foot/ankle problems during his active duty.  However, he noted that his left foot went into a hole while landing from a parachute jump during his National Guard service.  He indicated that he almost had to crawl away as a result.  With respect to current problems, he reported that he hobbles rather than walks, has to use a cane, has a limp, experiences a lot of pain, and self-medicates with beer.

Given the above, the Board finds that the January 2006 VA musculoskeletal examination is inadequate.  The examiner who conducted this examination did not provide a sufficiently detailed description of a left foot/ankle disability because no such disability was found.  This opinion was based on negative X-rays and the absence of any abnormality upon physical assessment.  Yet there was no discussion of the voluminous evidence to the contrary.  Specifically, no rationale was provided for rejecting the previous diagnoses related to the left foot/ankle contained in private treatment records.  Among these were various arthritis and degenerative changes confirmed by X-rays.  

Diagnoses of various arthritis and degenerative changes also were made following X-ray confirmation subsequent to the January 2006 VA musculoskeletal examination.  In addition, diagnoses including hallux rigidus, hallux limitus, and mild tarsal tunnel syndrome were rendered subsequent to this examination.  These facts suggest that even if the Veteran did not have a left foot/ankle disability at the time of the examination, he currently has such a disability.  See McClain, 21 Vet. App. at 319.  

For these reasons, another medical examination complete with fully supported opinions regarding the nature, extent, onset, and etiology of any left foot/ankle disability found to have existed since near or after May 2005 when the Veteran filed his claim is required.  A remand is necessary to accomplish this task.

II.  Higher Evaluation for a Skin Disorder for the
Period Beginning October1, 2009

VA's duty to assist mandates that a medical examination be provided when necessary to portray the current state of a service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

As discussed above, the Veteran underwent a VA skin diseases examination in August 2005 and another in March 2008, over 3 years ago.  The evidence gathered during these examinations as well as that from VA treatment records dated through September 2009 showed that the severity of the Veteran's skin disorder remained relatively stable.  Thus, the Board determined that no increase in his 10 percent rating for his skin disorder was warranted during this period.

The only evidence dated subsequent to September 2009, however, conveys that the severity of the Veteran's skin disorder may have increased.  Specifically, private treatment records dated in October 2010 contain legible diagnoses of chloracne affecting 70 percent of total body surface area and cysts of the back and chest (compared to 15.5. percent and 19 percent respectively at the August 2005 and March 2008 VA skin diseases examination).  The rest of these records are illegible.  Further, numerous artifacts appear on the records because they were photocopied.  It therefore is difficult to tell, on a series of body part diagrams, whether or not the physician marked the skin of certain body parts as being affected.

Given the amount of time that has elapsed since the Veteran's last VA skin diseases examination, private treatment records documenting that his skin disorder may have increased since September 30, 2009, and the difficulties in fully reading these records, an updated medical examination must be scheduled.  A remand once again is necessary to accomplish this task.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  After completion of the above development in paragraph 1, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any left foot/ankle disability found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, or evaluations deemed necessary next shall be performed.  For each left foot/ankle disability diagnosed as a result, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's service, to include:  (i) parachute jump landings in general, (ii) the November 1984 parachute jump landing and/or June 1998 parachute jump landing in specific, or (iii) otherwise.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis and opinion regarding service relation made.  Each of the above actions shall be documented fully in an examination report.

3.  After completion of the above development in paragraph 1, arrange for the Veteran to undergo an appropriate VA medical examination to determine the current nature, extent, and severity of his skin disorder.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology since September 2009.  All assessments, tests, studies, or evaluations deemed necessary next shall be performed.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for any diagnosis made or opinion rendered.  Each of the above actions shall be documented fully in an examination report.

4.  Then readjudicate the Veteran's entitlement to service connection for a left foot/ankle disability and entitlement to a disability evaluation in excess of 10 percent for a skin disorder for the period beginning October 2009.  If either of the benefits sought on appeal is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


